07/06/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0074


                                       DA 21-0074
                                                                           FILED
                                                                           JUL 0 6 2021
                                                                         Bovvn C.reenvvood
                                                                       Clerk of Supreme Court
IN THE MA11ER OF:                                                         State of Montana


 Z.E.M.M.,                                                         ORDER

             A Youth in Need of Care.




       Counsel for the appellant mother ofZ.E.M.M. filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted time to file a
response, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the mother's appeal in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
      DATED this -1:: ::̀day ofJuly, 2021.



                                                              Chief Justice
///